Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 17/676,509 filed on 02/21/2022 in which Claims 1 – 20 were presented for examination. This is a Continuation of U.S. Patent Application No. 16/130,946 which is now U.S. Patent No. 11,256,860.

Status of the Claims
	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2022 and 06/29/2022 have been entered and considered by the examiner.

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added).  Thus, the title of the invention is not sufficiently descriptive.  A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 


Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0001] recites “This nonprovisional patent application is a continuation of copending U.S. Patent Application No. 16/130,946, filed September 13, 2018…” 
This paragraph should be amended to indicate that U.S. Patent Application No. 16/130,946 is now U.S. Patent No. 11,256,860. Accordingly, is no longer a copending application.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of U.S. Patent No. 11,256,860. Although the claims at issue are not identical, they are not patentably distinct from each other.
See the following table for the corresponding mapping.
Instant Application
No. 17/676,509
U.S. Patent 
No. 11,256,860
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
1
14
1
15
1
16
1
17
1
18
1
19
1
20
1


Regarding Claims 1 – 15, Claims 1 – 12 of U.S. Patent No. 11,256,860 recites a computer-implemented method comprising steps being capable of executing every step carried out by system of the instant application. One of ordinary skill in the art would conclude that Claims 1 – 15 would have been an obvious variation of the inventions as in the U.S. Patent 11,256,860, because Claims 1 – 15 are the system to perform the steps as defined in U.S. Patent 11,256,860.
Regarding Claims 16 – 20, although the claims are not identical, they are not patentably distinct from Claim 1 of the U.S. Patent 11,256,860, because Claim 1 of the U.S. Patent 11,256,860 anticipate all limitations of Claims 16 – 20.

Allowable Subject Matter
Claims 1 – 20 will be allowable if, the double patenting rejection is overcome.

Reason for allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The cited prior art of record Wang et al. (US 2019/0205368) (hereinafter, Wang) (cited IDS dated 03/31/2022), Zheng et al. (US 9,754,226) (hereinafter, Zheng) (cited IDS dated 03/31/2022) and Miller (US 2018/0336642) (hereinafter, Miller) fail to disclose or suggest at least one of the features of the independent Claims 1, 16 and 20. 
The closes prior art discloses:
Wang in par 0025 and Fig. 1, teaches that a user device 110 may determine a user has selected a field of the form, and in response, provide a suggestion query to the personalized suggestion server 130. Wang in par 0027 and Fig. 1, further teaches that in response to providing a suggestion query to the personalized server 130, the user device 110 may obtain a value for suggestion. The user device 110 may then output the value as a suggestion to a user. For example, the user device 110 may display a graphical panel 142 that includes the text “Suggestions for name,” “Jane Doe,” and “John Doe.” The user device 110 may then receive selection from a user indicating whether to use the value. Wang in par 0044 – 0046 and Fig. 2, further teaches that the personalized suggestion engine 250 may generate the suggestion query result based on searching for data stored in the personalized database 260 that the personalized suggestion engine 250 determines is more likely to be a value that the user would input for the particular field. For example, the personalized suggestion engine 250 may include a log of user interactions and determine rom the logs that typically after a user books a flight and accesses a form that is tagged with an intent of “Car Rental”, the user puts in the landing date of the flight into an input tagged with a parameter of “Start Date.”
Zheng teaches a process that collects sequences of global positioning system (GPS) points in logs and identifies geographical locations to represent the urban area where the route-oriented vehicles traveled (See Zheng’s Abstract). Zheng in Col. 3 lines 12 – 36, further teaches that route-oriented vehicles equipped with the sensors are constantly probing the urban areas’ traffic patterns, such as traffic flow on the roads and citywide travel patterns of people in the route-oriented vehicles. Traffic data is collected via the GPS sensors in logs of the route-oriented vehicles. A process extracts trajectories, which are sequences of GPS points from the logs. The trajectories represent trips for the route-oriented vehicles and imply human knowledge from drivers of the route-oriented vehicles. Zheng in Col. 4 lines 2 – 4, further teaches that updates with GPS logs and trajectories may be sent for an area computing application that is stored on a mobile device. 
Miller discloses a method and system for business travel and expense management. An example method comprises receiving a travel-related query from a user associated with a business entity. A normalized allowable budget for the user is determined based at least in part on the at least one attribute related to the travel-related query. The normalized allowable budget is dynamically determined by applying business entity rules or artificial intelligence against historical travel data associated with one or more users (See Miller’s Abstract). Miller in par 0027, further teaches analyzing the historical data (i.e., all travel-related data up to the present time), a business can see where money has historically been spent by people in a particular area and provide recommendations accordingly. Miller in par 0061,teaches a travel management system 105 can perform automatic booking arrangements associated with the selected feasible travel itinerary and automatically report the booking arrangements to the user and the business entity. In addition, travel management system 105 can automatically generate an expense report based on the booking arrangements and present the expense report to the business entity.
However, none of the prior art of record alone or in any reasonable combination discloses the claimed invention as recited in independent Claims 1 , 16 and 20.
Due to at least their dependency upon Claim 1 or 16, the prior art of record also fail to disclose the limitations as recited in Claims 2 – 15 and 17 – 19.
The recited limitations, in conjunction with other features of the independent Claims and dependent Claims are not taught nor suggested by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176